Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on April 2, 2020.  Claims 1-20 are pending.

Claim Objections
Claims 1-2, 11-12, and 20 are objected to because of the following informalities: 
In claim 1, “batter level” appears to be intended as “battery level”.  
Claim 2 recites the limitation “the charging pile”.  Claim 2 is dependent on claim 1, which introduced “a charging pile from a plurality of charging piles” and makes secondary reference to “the selected charging pile”.  It is unclear if these are the same charging piles.  The secondary references must be consistent.
In claim 11, “batter level” appears to be intended as “battery level”.
Claim 12 recites the limitation “the charging pile”.  Claim 12 is dependent on claim 11, which introduced “a charging pile from a plurality of charging piles” and makes secondary reference to “the selected charging pile”.  It is unclear if these are the same charging piles.  The secondary references must be consistent.
In claim 20, “batter level” appears to be intended as “battery level”.
Appropriate correction is required.  

Specification
The disclosure is objected to because of the following informalities:
  At 0016, “a batter level” appears to be intended as “a battery level”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-7, 10, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the point on the edge of the parking space”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 is dependent on claim 2 and claim 1.  Claim 1 introduced “a second point at the selected charging pile”.  Claim 2 makes secondary reference to “the second point”.  It is unclear, and therefore indefinite, if these are the same points.  The secondary reference should not be changed.
Claims 4-7 and 10 are rejected for incorporation of the errors of the base claim by dependency.
Claim 13 recites the limitation “the point on the edge of the parking space”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is dependent on claim 12 and claim 11.  Claim 11 introduced “a second point at the selected charging pile”.  Claim 12 makes secondary reference to “the second point”.  It is unclear, and therefore indefinite, if these are the same points.  The secondary reference should not be changed.
Claims 14-17 are rejected for incorporation of the errors of the base claim by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 

Claims 1-3, 5-6, 8-13, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlson et al., U.S. Patent 10,710,633 B2 (2020).
As to claim 1, Carlson et al. discloses a computer-implemented method for autonomously charging autonomous vehicles, comprising: 
receiving, from a sensor in an autonomous driving vehicle (ADV), indication that a batter level of the ADV falls below a threshold (Column 22, Lines 4-61); 
selecting a charging pile from a plurality of charging piles at a charging station based on information received from a cloud server (Figure 8, Column 20, Line 43 – Column 21, Line 17): 
generating a first trajectory based on a current location of the ADV and a location of the selected charging pile, wherein the first trajectory connects a first point representing the current location of the ADV to a second point at the selected charging pile, the first trajectory including a first segment and a second segment (Figure 5B, Column 6, Line 39 – Column 7, Line 38); and 
driving forwardly along the first segment of the first trajectory, and driving backwardly along the second segment of the first trajectory when driving towards the selected charging pile along the first trajectory (Column 4, Line 52 – Column 5, Line 29, Figure 5B, Figure 7).
As to claim 2, Carlson et al. discloses the method of claim 1, and further discloses wherein the second point at the selected charging pile is on an edge of a parking space associated with the charging pile (Column 15, Lines 1-25, Figure 5B, Figure 7).
As to claim 3, Carlson et al. discloses the method of claim 2, and further discloses further comprising: 
generating a second trajectory connecting the point on the edge of the parking space to a designated point in the parking space (Figure 5B, Figure 7, Column 3, Line 54 – Column 4, Line 17); and 
driving backward along the second trajectory to the designated point for charging (Figure 5B, Figure 7, Column 3, Line 54 – Column 4, Line 17).
As to claim 5, Carlson et al. discloses the method of claim 3, and further discloses wherein the second trajectory is a straight line (Figure 7).
As to claim 6, Carlson et al. discloses the method of claim 3, and further discloses wherein the point on the edge of the parking space is in the middle of the edge of the parking space (Figure 5B, Figure 7, Column 3, Line 54 – Column 4, Line 17).
As to claim 8, Carlson et al. discloses the method of claim 1, and further discloses wherein the cloud server stores information about each of the plurality of charging piles, wherein the information includes one or more of a location of each charging pile, a functional status of the charging pile, or the availability of the charging pile (Column 24, Line 53 – Column 25, Line 13, Figure 9, Figure 10).
As to claim 9, Carlson et al. discloses the method of claim 1, and further disclose  wherein generating the first trajectory includes searching for a trajectory that satisfies a set of predetermined constraints in a predetermined search area (Column 7, Line 17 – Column 8, Line 5).
As to claim 10, Carlson et al. discloses the method of claim 3, and further discloses further comprising: detecting that the ADV is fully charged or charged to a predetermined level; and automatically driving out of the charging station (Column 22, Lines 17-61).
As to claim 11, Carlson et al. discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
receiving, from a sensor in an autonomous driving vehicle (ADV), indication that a batter level of the ADV falls below a threshold (Column 22, Lines 4-61); 
selecting a charging pile from a plurality of charging piles at a charging station based on information received from a cloud server (Figure 8, Column 20, Line 43 – Column 21, Line 17); 
generating a first trajectory based on a current location of the ADV and a location of the selected charging pile, wherein the first trajectory connects a first point representing the current location of the ADV to a second point at the selected charging pile, and includes a first segment and a second segment (Figure 5B, Column 6, Line 39 – Column 7, Line 38); and 
driving forwardly along the first segment of the first trajectory, and driving backwardly along the second segment of the first trajectory when driving towards the selected charging pile along the first trajectory (Column 4, Line 52 – Column 5, Line 29, Figure 5B, Figure 7).
As to claim 12, Carlson et al. discloses the non-transitory machine-readable medium of claim 11, and further discloses wherein the second point at the selected 
As to claim 13, Carlson et al. discloses the non-transitory machine-readable medium of claim 12, and further discloses wherein the operations further comprise: generating a second trajectory connecting the point on the edge of the bound area to a designated point in the parking space (Figure 5B, Figure 7, Column 3, Line 54 – Column 4, Line 17); and 
driving backward along the second trajectory to the designated point for charging (Figure 5B, Figure 7, Column 3, Line 54 – Column 4, Line 17).
As to claim 15, Carlson et al. discloses the non-transitory machine-readable medium of claim 13, and further discloses wherein the second trajectory is a straight line (Figure 7).
As to claim 16, Carlson et al. discloses the non-transitory machine-readable medium of claim 13, and further discloses wherein the point on the edge of the parking space is in the middle of the edge of the parking space (Figure 5B, Figure 7, Column 3, Line 54 – Column 4, Line 17).
As to claim 18, Carlson et al. discloses the non-transitory machine-readable medium of claim 11, and further discloses wherein the cloud server stores information about each of the plurality of charging piles, wherein the information includes one or more of a location of each charging pile, a functional status of the charging pile, or the availability of the charging pile (Column 24, Line 53 – Column 25, Line 13, Figure 9, Figure 10). 
As to claim 19, Carlson et al. discloses the non-transitory machine-readable medium of claim 11, and further discloses wherein generating the first trajectory includes searching for a trajectory that satisfies a set of predetermined constraints in a predetermined search area (Column 7, Line 17 – Column 8, Line 5).
As to claim 20, Carlson et al. discloses a data processing system, comprising: 
a processor (Column 13, Lines 17-28); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including receiving, from a sensor in an autonomous driving vehicle (ADV), indication that a batter level of the ADV falls below a threshold (Column 22, Lines 4-61);
selecting a charging pile from a plurality of charging piles at a charging station based on information received from a cloud server (Figure 8, Column 20, Line 43 – Column 21, Line 17); 
generating a first trajectory based on a current location of the ADV and a location of the selected charging pile, wherein the first trajectory connects a first point representing the current location of the ADV to a second point at the selected charging pile, and includes a first segment and a second segment (Figure 5B, Column 6, Line 39 – Column 7, Line 38); and 
driving forwardly along the first segment of the first trajectory, and driving backwardly along the second segment of the first trajectory when driving towards the selected charging pile along the first trajectory (Column 4, Line 52 – Column 5, Line 29, Figure 5B, Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlson et al., U.S. Patent 10,710,633 B2 (2020) in view of Peng, U.S. Patent 11,027,650 B2 (2021).
As to claim 4, Carlson et al. discloses the method of claim 3.  Carlson et al. does not disclose wireless charging, as claimed.  
Peng discloses wherein charging the ADV includes charging the ADV wirelessly after the ADV is parked at the designated point (Column 7, Line 65 – Column 8, Line 19).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 3, as disclosed by Carlson et al., with the use of charging wirelessly, as claimed, as disclosed 
As to claim 14, Carlson et al. discloses the non-transitory machine-readable medium of claim 13.  Carlson et al. does not disclose wireless charging, as claimed.  
Peng discloses wherein charging the ADV includes charging the ADV wirelessly after the ADV is parked at the designated point (Column 7, Line 65 – Column 8, Line 19).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the medium of claim 13, as disclosed by Carlson et al., with the use of charging wirelessly, as claimed, as disclosed by Peng, to position the vehicle at the charging station to allow for inductive charging to provide power to the vehicle battery and eliminating the need to plug in at the charging station when there is no driver in the autonomous vehicle, allowing the vehicle to charge independently.  

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlson et al., U.S. Patent 10,710,633 B2 (2020) in view of Solyom et al., U.S. Patent 10,054,940 B2 (2018).
As to claim 7, Carlson et al. discloses the method of claim 3.  Carlson et al. does not disclose a different application when the ADV is in an area with lane markers, as claimed.

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 3, as disclosed by Carlson et al., with the use of a different application when lane markers were available, as claimed, as disclosed by Solyom et al., to utilize the lane markers when available, using cameras and other systems, but using another application when the lane markers were not available, allowing the vehicle to navigate as desired without requiring the lane markers and continuing to the destination requested.  
As to claim 17, Carlson et al. discloses the non-transitory machine-readable medium of claim 13.  Carlson et al. does not disclose a different application when the ADV is in an area with lane markers, as claimed.
Solyom et al. discloses wherein the first trajectory and the second trajectory are generated using a set of software applications that are different from a set of applications used to generate trajectories for the ADV when the ADV is in an area with lane markers (Column 5, Lines 1-33).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the medium of claim 3, as disclosed by Carlson et al., with the use of a different application when lane markers were available, as claimed, as disclosed by Solyom et al., to utilize the lane markers when available, using cameras and other systems, but using another application when .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666